Citation Nr: 0718012	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-00 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a 
shrapnel fragment wound (SFW) to the right knee with a 
retained foreign body.

2.  Entitlement to a rating higher than 10 percent for a SFW 
to the right elbow with retained foreign bodies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active military service from June 1967 to 
April 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2002 rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) - which increased from 0 to 10 percent 
the ratings for the SFW's to the veteran's right knee and 
elbow, retroactively effective from July 17, 2001.  He wants 
even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).

A more recent March 2004 RO decision granted service 
connection for 
post-traumatic stress disorder (PTSD) and assigned a 10 
percent initial rating retroactively effective from January 
21, 2004.  The RO denied a still additional claim for a 
compensable rating for residuals of a gunshot wound to the 
left index finger.  Although notified of that decision and 
apprised of his procedural and appellate rights, the veteran 
did not appeal the initial rating or effective date assigned 
for his PTSD.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (the veteran must separately appeal these 
downstream issues).  He also did not appeal the denial of a 
higher rating for his left index finger disability.  
See 38 C.F.R. §§ 20.200, 20.201 (2006).  So those claims are 
not at issue.

Although that March 2004 decision was not appealed, a June 
2004 rating decision granted an earlier effective date of 
June 13, 2003, for the PTSD, the date the RO received the 
veteran's claim for this condition, but denied service 
connection for residuals of a groin wound, erectile 
dysfunction, and shin scars.  And more recently, a July 2005 
rating decision granted service connection for prostate 
cancer with a 100 percent rating retroactively effective from 
April 12, 2005 to May 31, 2005, and a 20 percent rating from 
June 1, 2005, onwards.  As well, the RO granted service 
connection for erectile dysfunction - with a noncompensable 
rating retroactively effective from April 12, 2005, and 
special monthly compensation (SMC) due to loss of use of a 
creative organ, see 38 C.F.R. § 3.350 (2006), 
also retroactively effective from April 12, 2005.  The 
veteran did not appeal that decision either.  See 38 C.F.R. 
§§ 20.200, 20.201 (2006).


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The veteran has full extension in his right knee and, at 
most, only slight limitation of flexion, albeit with pain on 
range of motion.  He can full extend this knee to 0 degrees, 
and flexion is to 126 degrees (to 140 degrees being normal).  
His muscle function is also good.

3.  The veteran has full ROM in his right elbow with only 
slight pain at the end points.  His muscle function is good.


CONCLUSIONS OF LAW

1.  The requirements are not met for a rating higher than 10 
percent for the right knee disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5019 (2006).

2.  The requirements also are not met for a rating higher 
than 10 percent for the right elbow disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5019 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 redefined VA's duties to notify and assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The VCAA's 
notice requirements apply to all five elements of a service 
connection claim:  1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and 
the disability, 4) degree of disability, and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).  See also 
Dunlap v. Nicholson, No. 03-320 
(U.S. Vet. App. Mar. 22, 2007).

To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to 
the claimant.  Id.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, 20 Vet. App. 537 (2006); and 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

Here, a September 2002 RO letter provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his claims for increased ratings, as well as 
what information and evidence he needed to submit, 
what information and evidence would be obtained by VA, and 
the need for him to advise VA of or to submit any further 
evidence that was relevant to his claims.  Although that 
letter did not inform him how disability ratings and 
effective dates are assigned and the type of evidence 
impacting those determinations, that notice was provided in a 
more recent March 2006 supplemental letter.  Moreover, 
the March 2007 SSOC reflects the RO's readjudication of the 
claims after providing that additional notice.  Thus, all 
notice requirements were met.  38 U.S.C.A. § 5103(a), 5104, 
7105; see Prickett, 20 Vet. App. at 376; Dingess/Hartman, 19 
Vet. App. at 493.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, VA outpatient treatment records from the 
facilities he identified, and the records of the private 
doctors he listed.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
Thus, any such error is harmless and does not prohibit 
consideration of his claims on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that each and every piece of evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claims and what the evidence in the claims file shows, or 
fails to show, with respect to the claims.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

History of the Disability and Ratings for It

The veteran was wounded during his tour in Vietnam.  A 
November 1972 RO decision granted service connection for the 
wounds to his right knee and elbow, as well as to his left 
index finger, all rated as noncompensable, i.e., as 0 percent 
disabling.  The RO, however, assigned a 10 percent rating 
since he had multiple noncompensable ratings, see 38 C.F.R. 
§ 3.324, which was discontinued when he received the higher 
10 percent ratings for his right knee and elbow in the 
September 2002 decision at issue.  He believes he is entitled 
to an even higher ratings.  See AB, 6 Vet. App. at 38-39 (the 
veteran is presumed to be seeking the highest possible rating 
unless he expressly indicates otherwise).

Governing Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Analysis

The September 2002 RO decision at issue reflects that the 
veteran's disabilities were rated as bursitis under 
Diagnostic Code 5019, which in turn is rated as degenerative 
arthritis under Diagnostic Code 5003 on the basis of the 
extent of limitation of motion (LOM) of the affected parts - 
which, here, are the right knee (so DCs 5260 and 5261 for 
flexion and extension, respectively) and right elbow (DCs 
5206, 5207, etc.).



Diagnostic Code 5003 provides that, if the LOM of the joint 
involved is noncompensable, a rating of 10 percent is 
nonetheless applicable.  The LOM must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
LOM, but with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups and occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, a 10 percent 
rating is assigned.  Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the Rating Schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
Where compensable LOM is demonstrated in the joint, the 
Lichtenfels rule is not applicable.

Right Knee

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  
A 30 percent evaluation requires that flexion be limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

The February 2007 examination report reflects that the 
veteran told the examiner that, until approximately three 
years earlier, his right knee had bothered him only every 
several years.  But for those last three years, he had 
experienced constant, mild-to-moderate pain, which he 
described as a dull ache, with intermittent sharp shooting 
pains throughout the day related to activity.  He also told 
the examiner that he was retired, and that he could walk more 
than 0.25 mile but less than a mile.

The examiner observed the veteran to have a normal gait and 
no evidence of abnormal weight bearing.  Physical examination 
revealed range of motion (ROM), passive and active, of 0 to 
126 degrees (extension to flexion), with pain ensuing at 
0 degrees.  The examiner noted no additional LOM on 
repetitive use or ankylosis.  There also was no mass behind 
the knee, no grinding (i.e., crepitus), no instability, or 
patellar or meniscus abnormality.  The examiner also noted 
the absence of other tendon or bursa or other knee 
abnormality.  The X-rays showed unremarkable bony structures, 
considering the veteran's age.  There was a radiopaque 
foreign body just above the medial epicondyle, anteriorly 
within the soft tissue.  There also were other faint 
radiopaque bodies and/or calcifications of the distal femur 
within the soft tissue medially.

The examiner diagnosed right knee pain due to SFW with 
residual arthralgias.  Also noted was that the condition did 
not impact the veteran's ability to perform his activities of 
daily living.

Normal ROM in the knee is from 0 degrees of extension to 140 
degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.  So the 
results of the February 2007 examination indicate the veteran 
has full extension and only slight limitation of flexion 
since it was only 14 degrees shy of normal.  This range of 
motion far exceeds the requirements for even the minimum 
rating of 0 percent under Diagnostic Codes 5260 and 5261.  
The fact that he has 10 percent ratings, without meeting the 
requirements for 10 percent ratings under these range-of-
motion codes, is to compensate him for the functional loss 
attributable to his pain (arthralgias).  38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.59; Lichtenfels, 1 Vet. App. at 488.

Since the veteran has full extension in this knee, and no 
evidence of instability, he cannot receive separate ratings 
for limitation of extension and flexion or for arthritis and 
instability.  See VAOPGCPREC 9-2004 (Sept. 17, 2004); 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); and 
VAOPGPREC 9-98 (August 14, 1998).

The veteran also does not have sufficient muscle injury to 
warrant a rating higher than 10 percent.  The October 2003 VA 
examination report reflects that the examiner noted that the 
veteran's right knee wound involved Muscle Group XIV, which 
affects flexion and extension of the knee.  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, weakness, pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  Additionally, 
the criteria noted below are provided for purposes of 
classification of disabilities resulting from muscle injuries 
as slight, moderate, moderately severe, or severe.

Regulations indicate a "slight" muscle disability results 
from a simple wound of muscle without debridement or 
infection.  History and complaint include service department 
record of superficial wound with brief treatment and return 
to duty. Healing with good functional results.  No cardinal 
signs or symptoms of muscle disability as defined in 
paragraph (c) of 38 C.F.R. § 4.56.  Objective findings 
include minimal scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.

A noncompensable rating is assigned for slight muscle injury 
to either the dominant or nondominant extremity; a 10 percent 
rating when there is moderate injury; a 30 percent rating for 
moderately severe injury; and, a 40 percent rating for a 
severe injury.  The veteran's history and current symptoms 
indicate he does not meet the requirements for a compensable 
rating because his muscle injury is no more than slight.



The veteran's service medical records show he apparently 
received only relatively minimal treatment for the wound to 
his right knee.  A September 1968 entry reflects that he 
presented with complaints of right knee pain when walking.  
The entry notes that he was wounded in May 1968; the wound 
was X-rayed, but the penetrating metal was left in (i.e., 
retained foreign body).  The service medical records do not 
document the wounding event, as there is an April 1968 entry, 
but the next entry is June 1968, and it is not related to a 
battle injury.  The VA examination reports only document a 
minor entrance wound.  Further, the examiner at the October 
2003 muscle examination could detect no muscle pain or 
atrophy and assessed the veteran's Muscle Group XIV function 
as good.  Further, the June 2005 VA examination report 
contains a notation that there was absolutely no evidence of 
right knee muscle abnormality.  Thus, there is no basis for 
assigning a rating higher than 10 percent.  38 C.F.R. §§ 4.1, 
4.7.

Right Elbow

Under Diagnostic Code 5206, a 0 percent rating is warranted 
for flexion limited to 110 degrees, a 10 percent evaluation 
is warranted for flexion limited to 100 degrees, and a 20 
percent rating is warranted for flexion limited to 90 
degrees.

Under Diagnostic Code 5207, a 10 percent rating is warranted 
for extension limited to either 45 or 60 degrees, and a 20 
percent rating is warranted for extension limited to 75 
degrees.

Diagnostic Code 5208 provides for a 20 percent rating when 
flexion is limited to 100 degrees and extension is limited to 
45 degrees.

The report of the October 2003 VA muscle examination reflects 
that evaluation revealed only an entrance wound, 1 cm in 
diameter.  The examiner noted there was no tendon, bone, or 
joint damage.  Muscle strength and function also were good, 
and there was no muscle herniation.  The diagnosis was a SFW 
involving Muscle Group VIII on the right.

The September 2006 joints examination report reflects that 
the veteran told the examiner he was right handed (meaning 
this disability affects his dominant upper extremity), and 
that he experienced elbow pain daily that, on a scale of 1 to 
10, he assessed as 6-8/10 at the lateral epicondyle.  He 
denied any associated weakness, stiffness, swelling, heat, 
redness, instability, giving way, locking, fatigability, or 
decrease in endurance.  Physical examination revealed 
full ROM, actively and passively, on flexion, extension, 
pronation, and supination.  He mentioned some pain at the end 
points of flexion and extension at the lateral epicondyle.  
The examiner noted no change in ROM with repetition.  There 
was no evidence of pain, edema, effusion, instability, or 
weakness.  There was tenderness over the lateral epicondyle, 
but there was no other tenderness to palpation.  Neither was 
there redness, heat, abnormal movement, or guarding.  The 
diagnosis was shrapnel wound, right elbow.  Pain was noted as 
the primary limiting factor, but the examiner clarified that 
the veteran's pain was not likely secondary to his SFW but, 
instead, more likely secondary to his lateral epicondylitis.

The results of those examinations do not support assigning a 
rating higher than 10 percent.  38 C.F.R. § 4.7.  The veteran 
has no more than slight muscle injury to Muscle Group VIII, 
as evidenced by the absence of any objective clinical 
indications of atrophy, weakness, etc.  See 38 C.F.R. 
§ 4.71a, DC 5308.  He also has full range of motion in this 
elbow, in all directions, and the VA examiner indicated the 
pain he experiences is not attributable to his SFW - rather 
to his lateral epicondylitis, which is not a service-
connected condition.  Therefore, the pain associated with the 
epicondylitis cannot be considered in assigning the rating 
for the right elbow SFW disability.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (VA must be able to distinguish, 
by competent medical opinion, the symptoms that are 
attributable to service-related causes from those that are 
not).  Moreover, to the extent the veteran may at least have 
some pain from his SFW, this already is contemplated in his 
existing 10 percent rating since he does not have sufficient 
limitation of motion (keeping in mind it is normal in all 
directions) to otherwise support a rating at this level.



For these reasons and bases, the preponderance of the 
evidence is against the claims for higher than 10 percent 
ratings for the right elbow and knee disabilities, so there 
is no reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The claim for a rating higher than 10 percent for the SFW 
with retained foreign body, right knee, is denied.

The claim for a rating higher than 10 percent for the SFW 
with retained foreign bodies, right elbow, also is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


